Title: To Thomas Jefferson from David Humphreys, 28 November 1792
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Novr: 28th. 1792.

By some extraordinary delay, I received only a few days since, and by the same vessel which carries this letter, your Dispatch of the 13th of Decr: last. I immediately took the necessary steps for complying with your instructions, by writing to Mr. Carmichael on the subject and putting that letter into the care of the Spanish Ambassador’s Courier.
I have already remarked to you, that, although we are so near to Spain, it is often difficult to obtain News from thence. Even the Portuguese Minister for foreign affairs assured me, in a late conversation, that he knew less of what was really going on in Spain than in the most distant Country of Europe, and in short that he could learn nothing of the politics of the Court. These observations appeared to apply more immediately to French affairs as we had been speaking on them. Now we have, however, an article of intelligence which may be relied on, and which you will not find in the Madrid Gazettes: it is the change of administration there. The Comte d’Aranda has gone out of the office of prime Minister, and the Duke d’Alcudia has come into his place. You will probably remember the Duke d’Alcudia to be the same person lately known as the Queen’s favorite by the name of  Godoi. He had previously been advanced from a simple particular in the Corps of Guards to be a Leiutenant General, a Grandee of the first Class, and a Duke, with a revenue of about £60,000 Stirlg in landed estates. Besides it was understood he had an almost unlimited credit on the Treasury. He is disliked by the nobility, abominated by the People, extremely extravagant, and insufferably vain. He appears to be precipitating his fall by causing honours and emoluments to be accumulated upon himself in an unusual and almost unheard of manner. At this crisis, it would seem also that the folly of Kings in making such appointments tends more to bring the Sovereign Power into contempt and detestation than all the democratical writings of the age. It is said, however, that the person appointed assistant to the new Minister (the name of which person is Llaguna I believe) is a man of talents and knowledge of business. Here it is not yet known with certainty whether the nomination of the Duke d’Alcudia is entirely owing to private Court intrigues, or partly to a change of political measures with respect to France.
The sudden conversion of the french Monarchy into a Republic, the disgraceful retreat of the allied armies from that Territory, and the distinguished successes of the french arms in every quarter have exceedingly depressed the spirits of their Adversaries. The Duke de Coigny and the son of the french Ambassador at Lisbon have just returned from their Campaign with the Emigrants. They both bear the marks of fatigue in having lost much flesh: but I have been informed the former does not consider it as a finished affair. They are to repair to their colours in the Spring.
Every thing still remains very quiet here. There is a certainty of the pregnancy of the Princess of Brazil, though it has not been formally announced.
The Queen of Portugal, continuing always in the same state She has been for a long time past, is now little more spoken of than if She were not in existence. The places of public amusement are again opened, without even a pretext of Her Majesty’s amelioration.
The wealth of this Country daily encreases. To instance in a single article I cite the following fact. Last year they exported about 54,000 bags of Cotton to England; this year the exportation has amounted to about 63000 bags, and these are valued at nearly £15 Stirling on an average.
It is with sincere pleasure I can inform you, that I now never hear the US. of America mentioned but with that respect to which they are, on this side of the Atlantic, universally believed to be entitled from their happy government and flourishing situation. The sentiments are very different from what they were some years ago.

I have not long since received a letter from Mr. Church dated at Bordeaux, in which he advises me that his Commission had just reached him by way of England, but that the season was so far advanced it would be impracticable to remove his family before Spring, although it was possible he might find a passage for himself from some other port.
Mr. Barclay was lately well and at Cadiz. With sincere & great esteem I have the honour to be Sir Your Most obedient & Most humble Servant

D. Humphreys


P.S. I enclose a Paper on the cultivation of Cotton.

